
	

113 HR 4018 IH: Blackwater Trading Post Land Transfer Act
U.S. House of Representatives
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4018
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2014
			Mrs. Kirkpatrick (for herself, Mr. Gosar, Mr. Pastor of Arizona, Mr. Franks of Arizona, and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to take certain land located in Pinal County, Arizona, into
			 trust for the benefit of the Gila River Indian Community, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Blackwater Trading Post Land Transfer Act.
		2.DefinitionsIn this Act:
			(1)Blackwater Trading Post landThe term Blackwater Trading Post land means the approximately 50.3 acres of land as depicted on the map that—
				(A)is located in Pinal County, Arizona, and bordered by Community land to the east, west, and north
			 and State Highway 87 to the south; and
				(B)is owned by the Community.
				(2)CommunityThe term Community means the Gila River Indian Community of the Gila River Indian Reservation.
			(3)MapThe term map means the map entitled Results of Survey, Ellis Property, A Portion of the West ½ of Section 12, Township 5 South, Range 7
			 East, Gila and Salt River Meridian, Pinal County, Arizona and dated October 15, 2012.
			(4)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Land taken into trust for benefit of the Gila River Indian Community
			(a)In generalThe Secretary shall take the Blackwater Trading Post land into trust for the benefit of the
			 Community after the Community—
				(1)conveys to the Secretary all right, title, and interest of the Community in and to the Blackwater
			 Trading Post land;
				(2)submits to the Secretary a request to take the Blackwater Trading Post land into trust for the
			 benefit of the Community;
				(3)if the Secretary determines a survey is necessary, conducts a survey (to the satisfaction of the
			 Secretary) to determine the exact acreage and legal description of the
			 Blackwater Trading Post land; and
				(4)pays the cost of any survey conducted under paragraph (3).
				(b)Availability of mapNot later than 180 days after the Blackwater Trading Post land is taken into trust under subsection
			 (a), the map shall be on file and available for public inspection in the
			 appropriate offices of the Department of the Interior.
			(c)Lands taken into trust part of reservationAfter the date on which the Blackwater Trading Post land is taken into trust under subsection (a),
			 the land shall be treated as part of the Gila River Indian Reservation.
			(d)Limitation on liability of United StatesNotwithstanding any other provision of law, the United States shall not incur any liability for the
			 conditions on the Blackwater Trading Post land on the date before the date
			 on which such land is taken into trust under subsection (a).
			(e)GamingNotwithstanding subsection (c), the Community may not conduct gaming activities on the Blackwater
			 Trading Post land, as a matter of claimed inherent authority or under the
			 authority of any Federal law, including the Indian Gaming Regulatory Act
			 (25 U.S.C. 2701 et seq.) or under any regulations thereunder promulgated
			 by the Secretary or the National Indian Gaming Commission.
			
